Citation Nr: 1716243	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  08-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2007.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 1, 2007 until September 22, 2008.

3. Entitlement to a rating in excess of 50 percent for PTSD from December 1, 2008.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

These matters is before the Board of Veterans' Appeals (Board) on appeal from the March 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned 30 percent rating for the Veteran's service-connected PTSD. The Veteran appealed, contending a higher rating was warranted.

By a subsequent December 2008 rating decision, the RO assigned a temporary total rating (TTR) based upon hospitalization due to the service-connected PTSD effective September 23, 2008. The 30 percent rating was to resume effective December 1, 2008. However, a July 2009 rating decision assigned an increased rating of 50 percent effective December 1, 2008. As the Veteran is presumed to be seeking the maximum rating warranted, the Board has construed the issues on appeal as entitlement to a rating in excess of 30 percent prior to September 23, 2008, and in excess of 50 percent from December 1, 2008 (excluding the period where the TTR was in effect). See AB v. Brown, 6 Vet. App. 35 (1993).

The issues were remanded by the Board in May 2012 for further development and again in June 2016. 


FINDINGS OF FACT

1. Prior to January 22, 2007, the Veteran's service-connected PTSD has been manifested by hypervigilance, irritability, memory impairment, impaired concentration, sleep impairment, and fatigue with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks satisfactorily.

2. From April 1, 2007 until September 22, 2008, the Veteran's service-connected PTSD has been manifested by depressed mood, restricted affect, anxiousness, and a GAF score of 50 with an occupational and social impairment with reduced reliability and productivity.

3. From December 1, 2008, the Veteran's service-connected PTSD has been manifested by irritability, hypervigilance, exaggerated startle response, sleep impairment, depressed mood, anxiety, and difficulty in establishing and maintaining effective work and social relationships with an occupational and social impairment with reduced reliability and productivity.

4. The preponderance of the evidence is against a finding that the Veteran's service-connected PTSD alone precludes him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 30 percent, prior to January 22, 2007, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an increased rating of 50 percent, but not greater, from April 1, 2007 until September 22, 2008, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for an increased rating greater than 50 percent, from December 1, 2008, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for PTSD (DC 9411)

The Veteran's service-connected other specified trauma and stressor related disorder disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2016). 
The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2007

In a March 2006 rating decision the RO granted serve connection for the Veteran's PTSD at 30 percent disabling, effective November 17, 2005. In January 2007 VA received a Report of Hospitalization, which noted that the Veteran was hospitalized in regard to his service-connected PTSD. Additionally, in February 2007, VA received correspondence from the Veteran informing VA of his psychiatric hospital admission due to his service-connected disability. In an April 2007 rating decision, the Veteran was granted TTR based upon hospitalization due to the service-connected PTSD effective January 22, 2007 until April 1, 2007. The 30 percent disability rating was continued until September 23, 2008. In June 2007 VA received the Veteran's claim for an increased rating for his PTSD rated at 30 percent.

As discussed above, the initial rating granting service connection was issued in March 2006; however, within one year from the March 2006 rating decision VA received correspondence and medical treatment records in regard to the Veteran's service connected disability. As such, the Board finds the  January 2007 Report of Hospitalization, February 2007 Veteran correspondence, and accompanying medical treatment records must be construed as a notice of disagreement; effectively preserving his appeal as it was received within one year from the March 2006 initial rating.

A February 2006 VA mental examination reflects the Veteran with moderate PTSD manifested by symptoms such as sad and tearful affect, fatigue, sleep impairment, irritability, hypervigilance, mild speech impediment, difficulty with word finding, no suicidal or homicidal ideation, no auditory or visual hallucinations, and short-term memory impairment . Upon examination, the examiner found the Veteran to have a GAF score of 60. The examination noted a moderate impairment to the Veteran's social functioning. Additionally, the examination notes that the Veteran injured his back at work (post-service) for which he had surgery. The examination report further notes that the Veteran has not been able to work due in part to his chronic back pain and mental disability.

In January 2007 the veteran was hospitalized due to his PTSD. The medical records reflect the Veteran complained of increased dreams of combat in Vietnam and being "on the edge". Upon examination the Veteran was noted with a depressed mood, flay affect, clear speech, no impaired thought process, goal oriented, no hallucinations and fair insight and judgement. The mental status examination noted the Veteran with no current suicidal or homicidal ideations; however, the veteran was noted with occasional homicidal thoughts with road rage and suicidal thoughts around fireworks seasons.

As explained previously, the Veteran was granted TTR based upon hospitalization due to the service-connected PTSD effective January 22, 2007 until April 1, 2007.

The Board finds that an initial rating in excess of 30 percent disabling for PTSD is not warranted. While the evidence reflects that the Veteran experiences symptoms such as hypervigilance, irritability, memory impairment, impaired concentration, sleep impairment, and fatigue; the evidence does not reflect that the symptoms were of such severity to cause occupational and social impairment with reduced reliability and productivity due to such symptoms. In fact, the record reflects that the Veteran has been married for over 30 years and worked as a shopping manager for approximately 27 years. 

A rating of 50 percent disabling prior to January 22, 2007 is not warranted as the claims folder does not reflect the veteran with occupational and social impairment with reduced reliability and productivity.

A rating of 70 percent disabling prior to January 22, 2007 is not warranted as the claims folder does not reflect the Veteran with near-continuous panic attacks, impaired impulse control, or spatial disorientation causing an occupational and social impairment, with deficiencies in most areas. While the medical record reflects that the Veteran has had occasional suicidal and homicidal ideations, the record does not reflect that they were of such severity as to cause an occupational and social impairment, with deficiencies in most areas.

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment. Again, the Board notes that the Veteran's occasional suicidal and homicidal thoughts; however, they records does not reflect that the thoughts/ideations were persistent in nature. 

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 1, 2007 until September 22, 2008

As noted, in an April 2007 rating decision, the Veteran was granted TTR based upon hospitalization due to the service-connected PTSD effective January 22, 2007 until March 31, 2007. Thus, the Board will focus this part of the discussion as to whether the Veteran is entitled to an increased rating in excess of 30 percent from April 1, 2007 until September 22, 2008.

An October 2007 VA mental examination reflects symptoms of depressed mood, restricted affect, anxious, no suicidal or homicidal ideation, and no visual or auditory hallucinations. Additionally, the examination reflects a GAF score of 50. The examination reports reflects that the Veteran's PTSD symptom result in a severe impairment in industrial and social functioning. The examination noted that while the Veteran has been married for over 30 years he often separates himself from his wife.  The report continues to note that the Veteran is unemployed due to a physical disability rather than his PTSD. The examination report continues to note that the Veteran's PTSD would cause difficulty for the Veteran to perform routine, repetitive tasks, interact appropriately with co-workers, or receive supervision from bosses. 

The Board finds based on the above, a rating of 50 percent, and no higher, is warranted for PTSD from April 1, 2007 until September 22, 2008. Specifically, the medical record reflects that the Veteran's PTSD symptoms increased in severity from moderate to severe as indicated by his GAF score. Additionally, the Veteran's January 2007 psychiatric hospitalization helps support the claim that the Veteran's PTSD symptoms increased in severity from the initial evaluation.

The evidence is against a finding that a 70 percent disabling evaluation is warranted for the Veteran's PTSD. The Board has considered the examples in the rating criteria for a 70 percent. The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation; neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. Claims folder does not reflect the Veteran engaging in any obsessive or ritualistic behavior.

Lastly, the Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have a gross impairment in his thought process or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, persistent danger of hurting self or others.

Entitlement to a rating in excess of 50 percent for PTSD from December 1, 2008

In a December 2008 rating decision, the RO assigned a TTR based upon hospitalization due to the service-connected PTSD effective September 23, 2008. The 30 percent rating was to resume effective December 1, 2008. However, a July 2009 rating decision assigned an increased rating of 50 percent effective December 1, 2008.

A February 2009 VA mental examination reflects symptoms of impaired sleep, anxious, no active suicidal or homicidal ideations, no visual or auditory hallucinations, memory intact, adequate judgment, and limited insight. Additionally, the examination reflects a GAF score of 45 due to PTSD. 

A June 2014 VA mental examination reflects the Veteran with irritability, hypervigilance, exaggerated startle response, sleep impairment, depressed mood, anxiety, and difficulty in establishing and maintaining effective work and social relationships. The examination report also noted the Veteran with an occupational and social impairment with reduced reliability and productivity.

A rating of 70 percent disabling is not warranted as the claims folder does not reflect the Veteran with near-continuous panic attacks, impaired impulse control, or spatial disorientation causing an occupational and social impairment, with deficiencies in most areas.

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment.

While the rating should not bear solely on an examiner's assessment of the level of disability at the moment of the examination, and instead on the occupational and social impairment. Based upon the evidence in this case, the Veteran's PTSD has not manifested to such a severity as to cause more than an occupational and social impairment with reduced reliability and productivity. As such, an increased rating in excess of 50 percent disabling is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's PTSD are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's PTSD symptomatology. The board notes that the Veteran has experienced at least two occasions of hospitalization due to his PTSD. However, the Veteran's hospitalization has been adequately considered, which is reflected by the RO's grant for TTR in the April 2007 and December 2008 rating decisions. Additionally, the Veteran's PTSD symptomatology is explicitly described and contemplated under the criteria. As such, an extra-schedular rating is not warranted in this case. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017). 

Total rating for compensation purposes based on individual unemployability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16  (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

Here, the Veteran is serviced connected for PTSD, evaluated as 50 percent disabling. Based on the Veteran's disability rating during the pendency of this claim, TDIU is not warranted as the scheduler rating is less than 60 percent. As discussed above, the Board finds that an extra-schedular disability rating is not warranted in this case.

Additionally, an August 2014 VA medical examination report reflects that it is less likely as not that the Veteran is unable to obtain and maintain substantially gainful employment. The examiner concluded that the Veteran's PTSD symptoms alone would not preclude him from engaging in sedentary, based solitary production or in a setting with few employees.

Furthermore, as discussed earlier, the Veteran has a high school degree with some college. The Veteran previously worked as a shipping manager for approximately 3 decades. The claims folder reflects that the Veteran stopped working in part due to his nonservice connected chronic back issue. The record reflects that the Social Security Administration (SSA) determined that the Veteran was unable to perform basic work activities due to degenerative disc disease, hypertension, depression, anxiety, emphysema, and PTSD collectively. (See July 2006 SSA Notice of Decision). However, the SSA's determination failed to reflect that the Veteran's PTSD symptoms were of such severity alone that it prevents him from substantial employment. 

The Board finds that the preponderance of the evidence is against the appellant's contention that the Veteran's service-connected PTSD is of such severity as to preclude him from participating in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD, prior to January 22, 2007, is denied.

Entitlement to a rating of 50 percent for PTSD, and no higher, for PTSD, from April 1, 2007 until September 22, 2008, is granted.

Entitlement to a rating in excess of 50 percent for PTSD, from December 1, 2008, is denied.

Entitlement to a TDIU is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


